Title: To George Washington from Major General Philip Schuyler, 17 January 1779
From: Schuyler, Philip
To: Washington, George


        Letter not found: from Maj. Gen. Philip Schuyler, 17 Jan. 1779. Schuyler refers in his letter to GW of 25 Jan. to “the Information contained in mine of the 17th Instant.” Schuyler also wrote GW on 1–7 March: “I shall continue to employ proper persons for the same purpose in Canada from whence I have had some Intelligence since my last; but in Nothing materially different from what was communicated in mine of the 17th of January.”